Court of Appeals
of the State of Georgia

                                              ATLANTA,____________________
                                                       April 18, 2017

The Court of Appeals hereby passes the following order:

A17A1381. CRAIG ALAN ELLETT v. THE STATE.


       Upon consideration of a letter filed by Appellant, acting pro se, indicating that he wishes
to withdraw the appeal in the above styled case, it is ordered that the Appellant’s request is
hereby GRANTED.


                                              Court of Appeals of the State of Georgia
                                                      Clerk’s Office,
                                              Atlanta,____________________
                                                        04/18/2017
                                                      I certify that the above is a true extract from
                                              the minutes of the Court of Appeals of Georgia.
                                                      Witness my signature and the seal of sai d court
                                              hereto affixed the day and year last above written.


                                                                                                , Clerk.